It may be well, that no misunderstanding may be had in the future as to the effect of this decision, to call attention to a fact which I consider of importance: The plaintiff, acting as broker, *Page 207 
sold the bank stock, owned by another, not by the plaintiff, to the defendant. The suit, I think, should have been brought in the name of the former owner, for whom the plaintiff, as broker, acted, but that point was not properly made in the trial Court, and therefore is not involved in the appeal.
MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concurs.